Exh-99.906 CERT EXHIBIT 12(b) RULE 30a-2(b) CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Seligman Global Fund Series, Inc. (the Registrant), do hereby certify, to such officers knowledge, that: The semi-annual report on Form N-CSR of the Registrant for the six months ended April 30, 2008 (the Form N-CSR) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange
